DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Almeda on September 10, 2021.
The application has been amended as follows:

6.  The wire forming press apparatus of claim [[4]] 1, wherein the first die is in direct contact with the second die at the rotated position of the cam having a centerline of the pin aligned with a longitudinal axis of the connecting rod follower.

7.  The wire forming press apparatus of claim [[4]] 1, further including a gap between the first die and the second die created at the over-center positive rotation stop for the cam with the first die displaced away from the second die and having a centerline of the pin angularly displaced with respect to a longitudinal axis of the connecting rod follower.

13.  The wire forming press apparatus of claim [[12]] 11, wherein the first gear set is also connected to the cam to rotate the cam during displacement of the first lever arm to thereby displace the upper die.

11, further including an adjustment device positioned between the connecting rod follower and the upper die to adjust a position of the upper die, the adjustment device defining a micrometer.

Response to Arguments
Applicant’s amendments and arguments dated September 1, 2021 with respect to the objections to the specifications and drawings and rejections under 35 USC 103 and 112 have been fully considered and are persuasive.  The objections to the drawings and specification and rejections of claims 1-3, 6-8, 10-11, and 13-20 have been withdrawn. 
Allowable Subject Matter
Claim 1-3, 6-8, 10-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, WO 2012020569 A1 to Nakamura teaches a wire forming press apparatus (Abstract; it is noted that this is an apparatus claim and Nakamura discloses an apparatus capable of press forming wire), comprising: 
a press having a die assembly including a displaceable first die 13 moved with respect to a fixed second die 15 (Figs. 1-3; P. 13, Ln. 19); 
a first gear set 23a, 25a connected to and rotated by displacement of the first drive mechanism 21a (Figs. 1-3; P. 8, Lns. 13-23); and 
a cam 27a connected by a connecting rod 31a follower to the first die 12, 13 (Figs. 1-3; P. 8, Lns. 23-37), the first gear set 25a also connected to the cam 27a to rotate the cam during displacement of the first lever arm to thereby displace the first die (Figs. 1-3; P. 8, Lns. 23-24).
Nakamura teaches a first drive mechanism 21a that rotates a first shaft 24a to perform a first operation in a first direction on a blank positioned between the first die and the second die (Figs. 1-3; P. 8, Lns. 19-20)
Nakamura fails to explicitly teach a first lever arm configured to be manually displaced to perform a first operation in a first direction on a wire blank positioned between the first die and the second die, a pin connecting the connecting rod follower to the cam, the pin allowing the cam to axially rotate 90 degrees to a rotated position, and to axially rotate greater than 90 degrees to an over-center positive rotation stop for the cam, wherein the cam includes an inner wall directly contacted by an outer wall of the connecting rod follower to provide the positive rotation stop for the cam. 
CN 1100264495 A to Fusheng teaches a wire forming press apparatus (Abstract, Figs. 1, 2, and 9) comprising a first lever arm 23 configured to be manually displaced to perform a first operation in a first direction on a wire blank positioned between the first die 10 and the second die 11 (Figs. 1, 2, and 9; P. 9, Lns. 2-9 and 41-43).
Fusheng fails to teach a pin connecting the connecting rod follower to the cam, the pin allowing the cam to axially rotate 90 degrees to a rotated position, and to axially rotate greater than 90 degrees to an over-center positive rotation stop for the cam, wherein the cam includes an inner wall directly contacted by an outer wall of the connecting rod follower to provide the positive rotation stop for the cam.
US 2005/0040775 A1 to Nagae teaches a press apparatus (Abstract) further including a pin P2 connecting the connecting rod 10 follower to the cam 9 (Figs. 1-4; Paras. [0036]-[0037]), the pin allowing the cam to axially rotate 90 degrees to a rotated position (Figs. 1-4), and to axially rotate greater than 90 degrees to an over-center positive rotation stop for the cam (Figs. 1-4; Paras. [0036]-[0037]; the cam 9 is allowed to axially rotate greater than 90 degrees before reaching a positive rotation stop caused by restricting link 11).
Nagae fails to teach the cam includes an inner wall directly contacted by an outer wall of the connecting rod follower to provide the positive rotation stop for the cam.  Nagae teaches a cam with a positive rotation stop caused by a restricting link 11 (Figs. 1-4; Paras. [0036]-[0037], however the cam does not have an inner wall that directly contacts an outer wall of the connecting rod follower to provide the rotation stop.
The prior art of record fails to explicitly teach the cam includes an inner wall directly contacted by an outer wall of the connecting rod follower to provide the positive rotation stop for the cam.
Regarding claim 11, Nakamura teaches a wire forming press apparatus (Abstract; it is noted that this is an apparatus claim and Nakamura discloses an apparatus capable of press forming wire), comprising: 
a press having a die assembly including a displaceable upper die 13 moved with respect to a fixed lower die 15 (Figs. 1-3); 
a first gear set 23a, 25a connected to and rotated by displacement of a first drive mechanism 21a (Figs. 1-3; P. 8, Ln. 13-23); and 
a second gear set 23b, 25b connected to and rotated by displacement of a second drive mechanism 21b (Figs. 1-3; P. 9, Lns. 17-22).
Nakamura teaches a first drive mechanism 21a that rotates a first shaft 24a to perform a first operation in a first direction on a blank positioned between the upper die and the lower die (Figs. 1-3; P. 8, Lns. 19-20) and a second drive mechanism 21b that rotates a second shaft 24b to perform a second operation in a second direction opposite to the first direction on the blank (Figs. 1-3; P. 9, Lns. 17-22; the second operation rotates the gears 23b, 25b in the opposite direction of the first gears 23a, 25a to perform an operation on the blank).
Nakamura fails to explicitly teach a counterweight system including a flexible belt frictionally contacting an outer surface of the cam and connected to a counterweight, the counterweight acting to lift the upper die to return the upper die after downward displacement back to a home position.
EP 3360674 A1 to Karlmann teaches a press in which cams 45, 46 include a counterweight system 55A, 55B which are fixedly connected to the cams (Fig. 6; P. 13, Lns. 22-29), but does not teach the counterweight system including a flexible belt frictionally contacting the outer surface of the cam.
The prior art of record fails to explicitly teach a counterweight system including a flexible belt frictionally contacting an outer surface of the cam and connected to a counterweight.
Regarding claim 18, this claim also recites the cam includes an inner wall directly contacted by an outer wall of the connecting rod follower to provide the positive rotation stop for the cam, which is allowable for the reasons discussed above with respect to claim 1.
Claims 2-3, 6-8, 10, 13-17 and 19-20 depend from claims 1, 11 and 18 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725